Citation Nr: 1754607	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right arm disorder.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for recurrent kidney stones.

8.  Entitlement to service connection for a right leg disorder.

9.  Entitlement to service connection for a left leg disorder.

10.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his son


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which, in pertinent part, the RO granted an increased disability rating of 40 percent for service-connected degenerative disc disease of the lumbar spine but denied the claims for service connection.

The Veteran, his mother, and his son testified before the Board in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2016, the Board remanded these matters to the agency of original jurisdiction (AO) for further development.  After accomplishing conducting additional development, the AOJ continued the denial of each claim (as reflected in the July 2016 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection a bilateral leg disorder and an increased disability rating for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current diagnosis of a mood disorder is related to active military service.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a right ankle disorder related to a disease or injury during active military service.  

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left ankle disorder related to a disease or injury during active military service.  

4.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left knee disorder related to a disease or injury during active military service.  

5.  The preponderance of the evidence shows that the Veteran's cervical spine disorder did not have its onset in service or is otherwise related to active military service.  

6.  The preponderance of the evidence shows that the Veteran's right arm/shoulder disorder did not have its onset in service or is otherwise related to active military service.  

7.  The preponderance of the evidence shows that the Veteran's left arm/shoulder disorder did not have its onset in service or is otherwise related to active military service. 

8.  The preponderance of the evidence shows that the Veteran's recurrent kidney stones did not have its onset in service or is otherwise related to active military service.  


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, a mood disorder was incurred during active military service.  38 U.S.C. §§ .1110, 1131 (2012);38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a right arm/shoulder disorder are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for a left arm/shoulder disorder are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for recurrent kidney stones are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in January 2008 satisfied the duty to notify provisions prior to the initial AOJ decision in August 2008 with respect to the service connection claims on appeal.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in February 2008, February 2013, April 2016, and June 2016, private treatment records, Social Security Disability medical records, lay statements from the Veteran, and a transcript of the August 2015 Board hearing.  

The February 2013 (with addendum in September 2013), April 2016, and June 2016 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiners provided medical opinions with respect to whether the Veteran's claimed service-connected disabilities were related to active military service and included explanations in support of such opinions. Based on the foregoing, the Board finds the VA examinations are adequate for adjudication purposes.

The Board observes that in the May 2017 Post-Remand Brief the Veteran's representative noted that the VA examiners who conducted the April 2016 and the June 2016 examinations were nurse practitioners and not orthopedic physicians (or orthopedic surgeons).  It appears that the representative is suggesting that the nurse practitioners were not competent to provide medical opinions as there were not specialists.   

VA regulations specifically provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  The United States Court of Appeals for Veterans Claims (CAVC) has explicitly rejected the argument that this regulation should be interpreted to require VA to obtain an opinion from a physician rather than a nurse practitioner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding "VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide 'competent medical evidence' under § 3.159(a)(1) . . . here, a nurse practitioner.").  The Court further held that a registered nurse practitioner "by definition, has 'advanced education and clinical training in a specialized are of healthcare . . . [and] can diagnose, prescribe, and perform procedures.  20 Vet. App. at 560.  Thus, the VA examiners, as nurse practitioners, were presumably qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Furthermore, other than generally citing the status of the examiners as nurse practitioners, the Veteran has not cited any evidence calling the competence of the examiners into question.

The Board acknowledges that the RO did not obtain a VA examination or medical opinion in conjunction with the service connection claim for kidney stones; however, such examination or opinion is not required with respect to this issue.  

VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), the Court held that, while there must be competent evidence of current disability (or symptoms thereof) and an indication (not necessarily from competent evidence) that the current disability relates to service, see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was an event in service.  Id.  Here, the evidence does not establish that there was an event, injury, or disease in service.  There is no medical or lay evidence that suggests the Veteran experienced kidney stones during service or his current kidney stones are otherwise related to service.  Based on the foregoing, the Board concludes that VA was not required to provide a VA examination or medical opinion in conjunction with the claim on appeal.

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the claim and the VLJ specifically noted that to nexus evidence is necessary in order for the Veteran to substantiate his service connection claims.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  Moreover, the Board subsequently sought further development of the claims in February 2016, as a result of which additional evidence was added to the claims file.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These issues were remanded in February 2016 to obtain Social Security Disability records and to obtain a VA examination and medical opinion with respect to the Veteran's service connection claims for a cervical spine disorder, bilateral arm disorder, left knee disorder, and bilateral ankle disorder.  VA examination reports dated in April 2016 and June 2016 were associated with the claims file.  The Board has determined that the explanations in support of the examiner's opinions were adequate.  Furthermore, the examination reports and medical opinions addressed the issues raised by the Board in the February 2016 remand.  Thus, the Board finds that there has been substantial compliance with the February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claims

Establishing service connection generally requires competent evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Mood Disorder

The Veteran asserts that he has a psychiatric disorder related to active military service.  Specifically, he contends that the onset of his psychiatric problems was during active military service with continuous symptoms since discharge from service.  

In assessing whether the Veteran is entitled to service connection for a psychiatric disorder, the evidence of record must show that the Veteran currently has the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of a bipolar disorder and mood disorder.  An April 2016 VA examination also reveals that the Veteran was diagnosed with a bipolar disorder.  Thus, the medical evidence shows that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records reveal that the Veteran reported in the October 1990 Report of Medical History form that he had experienced in the past a head injury.  A December 1994 service mental health record documents that the Veteran reported a number of stressors including a long standing accident, wife's miscarriage, two deaths in the family, and problems at the ship prior to his medical hold, all of which have had an accumulating effect on his life.  The November 1995 Report of Medical History as part of his separation examination reveals that the Veteran reported experiencing in the past or currently experiencing a head injury, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  Although his November 1995 separation examination shows that his psychiatric evaluation was normal, in the summary of defects and diagnosis the physician noted anxiety and depression and documented that the Veteran had gastroenteritis secondary to anxiety.  Thus, there is evidence that the Veteran experienced symptoms of a psychiatric disorder during active military service.

With respect to the issue of whether the Veteran's psychiatric disorder is related active military service, the Board observes that the record contains conflicting medical opinions.  A September 2016 VA psychiatrist note reveals that the Veteran's psychiatrist provided the medical opinion that the Veteran's mood disorder is at least as likely as not (i.e., a likely probability), or could, in part, be due to his military service, especially given his extensive medical injuries while service (including TBI), numerous family and other interpersonal stressors exacerbated by military service and other traumatic events such as serving in the honor guard and funeral details.  Moreover, his emotional condition appears to be sensitive to stressors of all types.  He further noted that he came to this opinion after review the Veteran's medical records, along with prior medical and psychiatric histories.  The Board finds that this medical opinion is probative and persuasive as to the issue of whether the Veteran's current mood disorder is related to active military service as the VA psychiatrist reviewed the Veteran's pertinent medical records and provided a clear explanation based on the Veteran's psychiatric history and psychiatrist evaluations.  Although it is unclear whether the psychiatrist reviewed the Veteran's claims file to include his service treatment records, the psychiatrist was aware of the Veteran's reported head injury in service, as well as, other in-service stressors.  The Veteran's statements to his VA psychiatrist are supported by the evidence in his service treatment records. Thus, the VA psychiatrist was not relying on inaccurate facts when he provided the favorable opinion and therefore, the Board finds that opinion to be credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  Furthermore, the Board finds the opinion to be probative as the VA psychiatrist provided a clear rationale for his opinion based on his own mental health evaluations of the Veteran, an accurate lay history of the Veteran's psychiatric experiences in service, as well as, a review of the Veteran's VA treatment records.  

In contrast, the VA examiner in April 2016 provided the medical opinion that the Veteran's unspecified bipolar disorder was not caused by or aggravated by military service.  The examiner noted that the Veteran was seen for a few stress management meetings in 1994 that were related to transient and expected reactions to psychological stressors (e.g., death in family, wife's miscarriage).  He was seen by a clinical psychologist and a code of "V71.09, no diagnosis" was given for both Axis I and II.  She further explained that that his mood disorder was first treated in 2001, six years after discharge from the service.  The Board observes that the VA examiner did not address the Veteran's report of experiencing in the past or currently experiencing depression or excessive worry and nervous trouble, the November 1995 separation examination in the summary of defects and diagnosis where the physician noted anxiety and depression , or the lay statements from the Veteran of experiencing symptoms of a psychiatric disorder in service with recurrent symptoms since discharge from service.  In light of the foregoing, the Board finds that the VA examiner's medical opinion is of low probative value as to the issue of the whether the Veteran's current psychiatric disorder had its onset in service or is otherwise related to active military service. 

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current mood disorder is related to active military service. As such, the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for a mood disorder is warranted.

Bilateral Ankle Disorder

The Veteran contends that he has a bilateral ankle disorder that had its onset in or is otherwise related to active military service.  Specifically, he asserts that he experienced numerous right and left ankle sprains during service.

The evidence of record must show a current diagnosis of the claimed disability in order to receive service connection for such disability.  A review of the Veteran's post-service treatment records reveal that the Veteran was not diagnosed with a right or left ankle disorder at any time during the relevant appeal period.  A September 2008 VA emergency department record notes that the Veteran sought treatment due to an acute fall.  Right ankle x-rays were normal.  A December 2009 VA treatment record documents that the Veteran sought treatment for right ankle pain.  The podiatrist noted that there was no problem identified with the ankle joint or subtalar joint.  Furthermore, the VA examiners in April 2016 and June 2016 determined that the Veteran did not have a current right or left ankle disability.  In this regard, the April 2016 VA examiner determined that the Veteran did not have a left ankle condition found in the record or on clinical or radiographic examination.  She noted that review of the Veteran's service treatment records note a left ankle condition in service.  Review of post-military documents does not indicate a left ankle condition after service.  Although the Veteran subjectively reports pain, there are no objective physical or radiological findings to support a diagnosis of pain in the left ankle.  With respect to the right ankle, the April 2016 VA examiner explained that that although the Veteran had documentation in 1991 of a right ankle sprain during service, there is no further documentation found in the extensive medical record review that shows that he has a persistent ankle medical or surgical diagnosis or condition that has been a consequence of those ankle sprains.  She further determined that although the Veteran reports subjectively that he has pain and decreased range of motion due to pain in the right ankle joint, there are no other objective findings clinically, radiologically, or by medical record review that show any persistent right ankle disorder.  The examiner determined that it is less likely than not that the Veteran has a current right or left ankle disorder that was incurred in or caused by service.  Regarding the June 2016 VA examiner, she noted that records provided for review are silent for a separate and distinct chronic bilateral ankle condition.  On examination, the Veteran had normal clinical findings.  X-rays performed in April 2016 were negative for ankle condition findings.  She concluded that there was no separate and distinct bilateral ankle condition found. 

The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. §  1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Veteran is competent to describe his bilateral ankle symptoms, such as pain and swelling.  The question of whether symptoms such as pain could constitute disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptoms of bilateral ankle pain and swelling are not due to disease or injury.  It follows that they are not due to disease or injury in service.

Moreover, although the Veteran is competent to report his bilateral ankle symptoms, the question of whether these symptoms are due to a disease or injury relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his bilateral ankle symptoms are not competent.

In conclusion, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a bilateral ankle disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Accordingly, the Veteran's claim of entitlement to service connection for a bilateral ankle disorder is not warranted.

Left Knee Disorder

The Veteran contends that he has a left knee disorder that is related to active military service.  Specifically, he asserts that his current left knee pain is related to his duties during active military service to include "banging and scraping" of the left knee during day to day duties, carrying heavy loads, sliding on ladders.

In assessing the Veteran's service connection claim for a left knee disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A review of the Veteran's post-service treatment records reveal that the Veteran was not diagnosed with a left knee disorder at any time during the relevant appeal period.  Furthermore, the VA examiners in April 2016 and June 2016 determined that the Veteran did not have a diagnosis of a left knee disorder.  In this regard, the April 2016 VA examiner explained that although the Veteran self-reported pain on the examination, objective findings on clinical and radiographic examination do not support a left knee diagnosis.  Furthermore, she observed that there are no records medical records from 2007 to the present that indicate a left knee chronic condition or diagnosis.  Regarding the June 2016 VA examiner, she determined that there were no medical, clinical, or diagnostic evidence to support a left knee diagnosis and there was no left knee condition found.  

The Board observes that the Veteran asserts that he experiences pain, swelling, and decreased range of motion of the left knee.  The question of whether symptoms such as pain could constitute disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptoms of pain, swelling, and decreased range of motion of the left knee are not due to disease or injury.  It follows that they are not due to disease or injury in service.

Moreover, while the Veteran is competent to report his left knee symptoms, the question of whether these symptoms are due to a disease or injury relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his left knee symptoms are not competent.

In conclusion, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left knee disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disorder is not warranted.

Cervical Spine Disorder

The Veteran contends that his current cervical spine disorder is related to active military service.  Specifically, he asserts that he injured his neck several times in service with the most severe incident being from whiplash during a motor vehicle accidence in 1990.  After the accident, he experienced neck pain and some tingling in his shoulder blades, but no arm pain or shooting radicular type pain in either arm.  He also noted that he experienced a neck injury in February 2000 when he was working as a police officer for the Department of Defense.  He experienced severe burning and pain in the his right arm.  He had surgery on his neck in January 2001.  

The evidence of record must show a current diagnosis of the claimed disability in order to receive service connection for such disability.  An April 2016 VA examination report reflects that the Veteran has a current diagnosis of anterior cervical disc fusion and cervical disc disease with disc herniation at C5-6 and C6-7.  Thus, the evidence of record shows that the Veteran has a current diagnosis of the claimed disability. 

The Veteran's service treatment records show that the Veteran sought treatment for his cervical spine during service.  Specifically, the Veteran sought treatment for a motor vehicle accident tin September 1993 revealing that he was in a motor vehicle accident three weeks ago and he now has supper back and low back stiffness.  He denied any major injuries and no head trauma.  He was diagnosed with muscle contusion.  Later in September 1993, the Veteran's service treatment records document that the Veteran's upper back and cervical strain had improved with physical treatment and he was medically acceptable for duties.  A September 1993 Report of Medical History noted that the Veteran was status post motor vehicle accident with cervical and upper back strain.  The September 1993 examination was normal.  A May 1994 service treatment record notes that the Veteran was referred to orthopedics for complaints of neck and back pain since the motor vehicle accident in August 1993.  He reported that his arms and legs "go to sleep easily."  It was noted that the Veteran had pain in the dorsal spine and lumbar region.  Neurological examination was normal.  A November 1994 service treatment record documents that the Veteran complained of mid back numbness between the shoulder blades.  A June 1995 service treatment record reveals that the Veteran was diagnosed with low cervical, high vertebral strain.  The November 1995 Report of Medical History form and the November 1995 separation examination did not document that the Veteran experienced any symptoms related to the cervical spine and his neck and spine were evaluated as clinically normal.

A February 1996 VA general medical examination revealed that the Veteran had normal range of motion of the cervical spine with no evidence of trauma or asymmetry.  The first evidence of any complaints relating to the cervical spine after discharge from military service was in a March 2000 VA treatment record.  The Veteran sought treatment after he felt a sharp pain his right arm when moving a crate full of equipment from his truck.  Two days later he woke up with pain in his left scapular area and lower neck.  He also described numbness at times down his arm.  The physician at that time determined that it was most likely a muscular spasm.  The Veteran was diagnosed with neck strain and left lumbar muscle spasm at a follow up appointment in March 2000.  A July 2000 VA treatment record diagnosed the Veteran with right C6-7 radiculopathy, multilevel disc bulge (C5-6, C6-7), and moderate to severe spinal stenosis at C 6-7 secondary to disc bulge based on MRI and CT scam on the cervical spine.  VA treatment records reveal that the Veteran underwent a discectomy and fusion of the cervical spine in January 2001.  Thus, the first medical evidence of a diagnosis of a cervical spine disorder (sprain) was in March 2000, approximately 5 years after discharge from active military service.

The Board recognizes that the Veteran contends that he experienced recurrent right ankle pain since active military service.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1339) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Right ankle sprain is not considered a chronic disease under section 3.309(a).  As such, neither presumptive service connection, or establishing a medical nexus to service on the basis of continuity of symptomatology in lieu of medical nexus opinion, is available to him. 

With respect to whether there is sufficient medical evidence to establish an etiological link between the Veteran's current cervical spine disorder and his active service, the evidence of record contains two negative medical opinions.  The Board observes that the February 2013 VA examiner initially asserted that the Veteran's cervical spine condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale, however, was based on the incorrect assumption that the Veteran was on active duty when he injured his neck in 2000 while working as a law enforcement officer for the Department of the Defense.  The examiner provided an addendum opinion in September 2013 and opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that the Veteran sustained a neck injury while working as a law enforcement office, post military, when he was employed privately for the Department of the Defense.  He sustained a vertebral neck fracture that required fusion.  A CT scan found a very small disc protrusion and narrowing of the spinal canal.  He then developed traumatic degenerative disc disease process and continued to have pain and radiculopathy symptoms of the left upper arm only.  The Veteran has C7 nerve root radiculopathy from the cervical injury and post-cervical fusion, and the traumatic degenerative disc process causing current symptoms despite any early signed of mild disc disease initially.  The examiner noted that the service treatment records show a motor vehicle accident in August 1993 and the reported neck pain.  He was seen only by chiropractor.  No other treatment or further testing.  At no time was he ever diagnosed with a chronic neck condition to include at the time of military discharge.  The examiner further explained that the neck pain in service was more like cervical muscle strain and not affecting the cervical disc.  In fact, the Veteran was able to continue military active duty with no medical profiling and a normal neck examination upon military discharge.  Furthermore, five years after discharge he was found to have a nonmilitary work-related neck injury.  He sustained another motor vehicle accident in 2006.  The examiner concluded that the current conditions of the cervical neck, are not related in any way to the Veteran's military discharge even with a 1993 motor vehicle accident that resulted in a neck muscular like strain condition that resolved and only affected the muscular not the disc of the neck or cervical spine.  

Furthermore, the April 2016 VA examiner determined that the Veteran's cervical spine disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that a review of the Veteran's service treatment records show that neck and back pain were reported after he was involved in a motor vehicle accident in 1992.  Examinations in September 1993 note that he had cervical strain that was improved with treatment and in February 1994 an examination report noted "negative arm complaints."  He was evaluated by an orthopedic spine specialist in May 1994 for complaints that his "arms/legs go to sleep easily" and he was found to have a normal neurological examination at that time.  No cervical diagnosis was given at that time.  He was referred for a second orthopedic evaluation in September 1994 and a notation of cervical pain was not noted on that examination.  In June 1995, he was evaluated and found to have a low cervical, high thoracic strain.  By the Veteran's self-report that he injured his neck after military service with a lifting injury in 2000.  All medical records since that 2000 injury document that his cervical spine injury with disc herniation and right side radiculopathy occurred acutely with that lifting injury.  He has had numerous evaluations done since the 2000 injury that all reference the origination of his cervical and radicular symptoms as the 2000 injury.  The examiner noted that the Veteran reported for this examination and as above supported by all medical documents that his cervical spine and radiculopathy problem started after his lifting accident in 2000.  She noted that the cervical spasm and strain in service involved muscle tissue without bone or joint involvement.  The examiner concluded that since the Veteran had serial examinations by spine specialists during military service that did not note a cervical spine vertebral or radicular condition other than muscle spasm and all of his medical records since 2000 document that the origin of his cervical spine injury with acute radiculopathy, surgery, and subsequent secondary arthritis changes, was an acute event that occurred after military service in 2000, and the Veteran self-reported for this examination that the 2000 injury was the acute event that started his radicular symptoms, it is less likely than not that the Veteran's diagnosis for his cervical disorder of cervical disc herniation and radiculopathy and then secondary arthritis conditions in the cervical spine were incurred in or caused by service.  They were a result of his post military neck injury that has been extensively documented in his medical record.  

The Board finds the September 2016 VA addendum opinion and the April 2016 VA opinion to be most persuasive with respect to whether the Veteran's cervical spine disorder is related to active military service.  These opinions clearly were based upon full consideration of the record, to include the Veteran's documented medical history and his assertions.  The VA opinions are supported by full, clearly-stated rationale.  The examiners thoroughly discussed the evidence in the service treatment records, as well as, the post-service medical records and provide clear explanations linking the medical evidence and their opinion.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question. 

The Board acknowledges that the Veteran provided a lay opinion that his current cervical spine disorder is related to his active military service.  Lay persons can provide an account of observable symptoms, such as neck pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether his cervical disc disease with disc herniation and anterior cervical disc fusion are related to active military service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current cervical spine disorder and active military service.

In conclusion, the evidence of record shows the probative medical opinions provide evidence against the claim that his current cervical spine disorder is related to active military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

Right Arm/Shoulder Disorder

The Veteran contends that he has a right shoulder disorder that is related to active military service.  He asserts that he experienced right arm pain during service, but he never reported it.  He experienced pain from lifting equipment and bumping into equipment in day to day activities. 

In assessing the Veteran's service connection claim for a right shoulder disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  An April 2016 VA examination report reveals that the Veteran has a current diagnosis of right rotator cuff tendonitis, right rotator cuff tear, right labral tear, including superior labral anterior-posterior lesion, and degenerative arthritis of the right shoulder.

The Veteran's service treatment records reveal that the Veteran sought treatment for symptoms of the right shoulder during active military service.  A January 1988 service treatment record shows that the Veteran sought treatment for pain in the right shoulder for the past two and a half weeks.  He had decreased range of motion of the right shoulder.  He was diagnosed with possible inflammation secondary to old injury or tendonitis.  Three days later a service treatment record documented that the Veteran was feeling much better.  The assessment was that the Veteran's tendonitis and inflammation was resolving.  A May 1994 service treatment record revealed that the Veteran complained back/neck pain since a motor vehicle accident in August 1993 and that his arms/legs go to sleep easily.  The neurological examination was normal.  The Veteran denied painful or "trick" shoulder in the November 1995 Report of Medical History Form.  The November 1995 separation examination revealed that the Veteran's upper extremities were evaluated as clinically normal.  

The first medical evidence of complaints of a right arm disorder was in April 2000 when he reported experiencing tingling in the right fourth and fifth finger, with severe radiating pain, after a cervical spine injury in March 2000.  In July 2000 he was diagnosed with right C6-7 radiculopathy.  An EMG conducted in February 2006 revealed no evidence of acute radiculopathy of the right upper extremity.  A January 2011 was the first evidence of complaints of a right shoulder disorder when he sought treatment for right shoulder pain for the past 10 days.  An MRI of the right shoulder in January 2011 revealed tendinopathy of supraspinatus tendon, partial tear of the infraspinatus tendon, and anterior labral tear.  A February 2011 VA treatment record shows that the Veteran reported that he experienced no pervious injury and that the shoulder was normal until about two to three weeks ago when he suddenly began having severe pain.  

With respect to whether the Veteran's current right shoulder disorders are related to active military service, the claims file contains a negative medical opinion.  In this regard, the April 2016 VA examiner determined that the Veteran's right arm/shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran reported that he did not have a significant right shoulder injury during service.  Reviews of his service treatment records show that he was treated in 1988 for tendonitis of the right shoulder.  There are no other documents through the rest of his military service until his discharge in 1995 that document any recurrent or right shoulder problem in military service.  He had a normal upper extremity examination on his separation examination.  Periodic health examinations dated in 1993 and 1994 show that the Veteran did not report any joint pain or problem on those examinations.  The examiner noted that the Veteran reported for this examination that his right shoulder symptoms started about mid-2010.  This is support by the medical record.  A VA treatment record dated in January 2011 noted that the Veteran had right shoulder pain for approximately 10 days prior to that evaluation.  Subsequently, he had an MRI in January 2011 that showed rotator cuff tendinopathy and partial tear including a labral tear.  He was treated with physical therapy.  The examiner concluded that as the Veteran has a diagnosis of right shoulder tendonitis in 1998 that resolved prior to separation, no support documentation that he had a chronic shoulder condition in service, and he also has a diagnosis of a right shoulder rotator cuff tear, tendinopathy, and labral tear that occurred in 2010-2011 (15 years after his period of service) that was documented in the record as an acute onset of symptoms, it is less likely than not that the Veteran's right shoulder disorder as incurred in or caused by service.  

The Board acknowledges that the Veteran provided a lay opinion that his current right arm/shoulder disorder is related to his active military service.  Lay persons can provide an account of observable symptoms, such as neck pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether his right rotator cuff tendonitis, right rotator cuff tear, right labral tear, and right shoulder arthritis are related to active military service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current right arm/shoulder disorder and active military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran's current right shoulder disorder did not have its onset in or is otherwise related to active military service. Accordingly, the Veteran's service connection claim for a right arm/shoulder disorder is not warranted.

Left Arm/Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that is related to active military service.  He asserts that he was hit on his left shoulder and upper arm multiple times by ship mates in 1987 and 1989.  He reported that he experienced swelling with each of these events.  He reported that he treated it with ice after each event and he did not seek treatment for the injuries.   

In assessing the Veteran's service connection claim for a right shoulder disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  April 2016 VA examination reports reveal that the Veteran has a current diagnosis of left rotator cuff tear and radiculopathy of the left upper extremity.

The Veteran's service treatment records reveal that the Veteran did not complain of or receive treatment for a left shoulder disorder during active military service.  A July 1988 service treatment record reveals that the Veterans sought treatment for a sore on the left upper arm.  He was diagnosed with contusion of the left arm.  A May 1994 service treatment record revealed that the Veteran complained back/neck pain since a motor vehicle accident in August 1993 and that his arms/legs go to sleep easily.  The neurological examination was normal.  The Veteran denied painful or "trick" shoulder in the November 1995 Report of Medical History Form.  The November 1995 separation examination revealed that the Veteran's upper extremities were evaluated as clinically normal.  

The first medical evidence of complaints of a left arm/shoulder disorder was in March 2000.  A March 2000 VA treatment record documented that the Veteran had a left shoulder spasm that occurred about five days ago after an injury at work.  A March 2000 VA treatment record also noted that the Veteran reported experiencing some numbness in his left arm.  VA treatment records document that the Veteran's left arm was fractured in May 2006,  An August 2006 private treatment record documented that x-rays revealed a healing fracture of the distal ulna.  

With respect to whether the Veteran's current left shoulder disorders are related to active military service, the claims file contains a negative medical opinion.  In this regard, the April 2016 VA examiner determined that the Veteran's left arm/shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran has left upper extremity symptoms from two different pathologies.  He has cervical radiculopathy with left sided, left upper arm symptoms and he has a left shoulder rotator cuff tear that was noted on imaging in 2013.  The Veteran reported during the examination that he did not have any chronic left arm injuries during service.  He reported an acute event of being "punched" in his left arm that caused transient pain and swelling that resolved.  The examiner observed that his separation examination did not note any left arm condition at the time of his separation.  He had documented periodic health examinations prior to his separation that he did not report any joint pain or condition.  The Veteran's left sided shoulder pain started in 2013.  The Veteran's physical examination is notable for mildly decreased range of motion and clicking in the left shoulder that is attributable to the left sided rotator cuff tear.  The Veteran's decreased strength in the left arm is attributed to the cervical radiculopathy.  Therefore, as the Veteran did not have any documented left shoulder pain or complaints during service, his separation examination was without any left shoulder abnormalities, his first notation in the record of a left shoulder condition occurred in 2013, almost 20 years after service, and his physical findings are consistent with his recent diagnosis' of cervical radiculopathy and rotator cuff tear, it is less likely than not that the Veteran's left shoulder/arm disorder was incurred in or caused by military service.

The Board recognizes that the Veteran provided a lay opinion that his current left arm/shoulder disorder is related to his active military service.  Lay persons can provide an account of observable symptoms, such as neck pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether his left rotator cuff tear and radiculopathy of the left upper extremity are related to active military service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current left arm/shoulder disorder and active military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran's current left shoulder and arm disorder did not have its onset in or is otherwise related to active military service. Accordingly, the Veteran's service connection claim for a left arm/shoulder disorder is not warranted.

Kidney Stones

The Veteran contends that his kidney stones are related to active military service.

In assessing the Veteran's service connection claim for kidney stones, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  An August 1999 VA treatment record noted that the Veteran had renal colic.  There was a notation of a possible passage of radiolucent stone during IVP as the pain resolved.  The Veteran reported a history of kidney stones with the last one being six months ago in March 2000.  A March 2006 VA treatment record shows that the Veteran complained of left sided tenderness in the back and left lower quadrants.  Radiology studies demonstrated a stone in the upper left ureter.  He was encouraged to continue oral fluids and nonsteroidal anti-inflammatory drugs.  A January 2010 VA treatment record shows that the Veteran has a history of kidney stones and a CT scam last week showed the presence of two stones (one in each kidney).  Thus, the medical evidence reflects that the Veteran experiences recurrent kidney stones. 

The Veteran's service treatment records shows that the Veteran did not complain of, receive treatment for, or a diagnosis of kidney stones during active military service.  The Report Medical History forms dated in October 1990, February 1992, September 1993 and November 1995 reveal that the Veteran denied ever having or having now kidney stones.  The November 1995 separation examination revealed that the Veteran's abdomen and viscera were evaluated as normal.  There was no indication in the separation examination that the Veteran had or had in the past kidney stones.  

The Veteran does not contend and the evidence does not otherwise show that he experienced kidney stones in service with recurrent kidney stones since discharge from active military service.  A VA treatment problem list dated in July 2008 indicates that the Veteran was first diagnosed with calculus of the kidney in September 1998.  Furthermore, the claims file does not contain any competent medical opinion indicating that the Veteran's current kidney stones are related to active military service.

The Board notes that the Veteran asserts that his kidney stones are related to active military service.  Lay persons can provide an account of observable symptoms, such as neck pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether the Veteran's kidney stones are related to active military service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's recurrent kidney stones and active military service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for recurrent kidney stones.  Thus, the claim is not warranted.


ORDER

Service connection for a mood disorder is granted.  

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a cervical disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right arm/shoulder disorder is denied.

Service connection for a left arm/shoulder disorder is denied.

Service connection for recurrent kidney stones is denied.


REMAND

Unfortunately, the Veteran's appeal with respect to the issues of service connection for a bilateral leg disorder and entitlement to an increased disability rating for degenerative disc disease must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration. 

In April 2016, the Board remanded these claims for a VA examination and to obtain a medical opinion with respect to whether any radiculopathy of the bilateral lower extremities is related to the Veteran's service-connected degenerative disc disease of the lumbar spine versus from the residuals of a post-service back injury in 2006.  The Board requested in rendering the opinion, the examiner must specifically discuss the multiple in-service and post-service complaints of radiating low back pain into the lower extremities.  The medical opinions provided by the VA examiners in April 2016 and June 2016 determined that the Veteran's radiculopathy of the right lower extremity was proximately due to or the result of the documented May 2006 motor vehicle accident injury.  The Board observes that the examiners did not discuss the Veteran's lay statements of experiencing radiating pain in service and prior to the May 2006 motor vehicle accident as requested in the April 2016 Board remand.  Furthermore, the examiners did not address the VA treatment records dated in September and December 1999 where the Veteran complained of low back pain with radiation into both legs.  The June 2016 VA examiner listed some of the military and post- medical evidence of record and then provided her opinion.  She did not include a clear explanation linking the medical evidence and her opinion.  In light of the foregoing, the Veteran should be afforded another VA examination and medical opinion.  

Furthermore, any outstanding VA treatment records from the VA Pittsburgh Healthcare System from April 2016 to the present should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all VA records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1. Obtain and associate with the claims file all outstanding VA treatment records with respect to any radiculopathy of the bilateral lower extremities and service-connected degenerative joint disease of the lumbar spine at the VA Pittsburgh Healthcare System from April 2016 to the present.  All appropriate documentation and procedures should be followed.

2. Contact the Veteran to determine whether he has any outstanding private treatment records with respect to his claimed lumbar radiculopathy and increased rating for degenerative disc disease of the lumbar spine.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

3. After completing the foregoing and associating any outstanding evidence with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate specialist, to evaluate the Veteran's service-connected degenerative disc disease of the lumbar spine and his service connection claim for bilateral leg disorder to include radiculopathy of the bilateral lower extremities.  The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner must determine the current manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, in accordance with the current disability questionnaire.  The examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability. The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner should provide an opinion on whether the Veteran has a current diagnosis of neuropathy or radiculopathy of the lower extremities, and if so, whether it is at least as likely as not (i.e., a 50 percent or more probability) that the neuropathy and/or radiculopathy found on examination or in the medical record is related to active military service or is, at least in part, caused by or aggravated (chronically worsened) by the Veteran's service-connected degenerative disc disease of the lumbar spine

The examiner should provide an explanation for all conclusions reached.

In addressing the above, the examiner must consider and discuss all pertinent medical evidence, to include the service treatment records (to include an August 1995 service treatment record where the Veteran was diagnosed with lumbosacral strain and sciatic neuritis), VA treatment records dated in September 1999 and December 1999 where the Veteran reported radiation of pain and numbness of the lower extremities, and the VA medical opinions dated in February 2008, February 2013, April 2016, and June 2016.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Thus, competent lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

4. Upon completion of the foregoing, readjudicate the Veteran's service connection claim for bilateral leg disorder and increased rating for degenerative disc disease of the lumbar spine based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


